DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires ‘the ionization of sputtered species’. It is unclear as to what the ‘ionization of sputtered species’ is relating to, e.g. only ionized gases? Sputtered 
Claim 1 requires “to form a magnetic field environment with a return flux from the inner magnet array that has a highest reverse intensity zero crossing near an outer edge of the keeper plate assembly and return flux around the keeper plate assembly” (emphasis added), rendering the claim unclear as to whether the second instance of ‘return flux’ is intended to refer to the ‘a return flux’ or a distinct return flux.
Claim 4 (dependent on claim 1) requires “an outer edge of the keeper plate assembly” (emphasis added). It is unclear as to whether this ‘outer edge’ is intended to refer to the ‘outer edge’ of the keeper plate assembly referenced in claim 1, or a distinct outer edge of the keeper plate assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al (US Patent No. 4,747,926).
With respect to claim 1, Shimizu discloses in fig. 6 an apparatus for sputter deposition comprising a cathode target [2] having a cathode target outer perimeter, and an inner magnet array [23],[24] with an inner magnet array perimeter within the cathode 
With respect to claim 4, Shimizu further depicts in fig. 6 the inner magnet base array portion [23] allows production of a high confinement field density (via magnetic flux [20]) at an outer edge of the keeper plate assembly [6] that provides the plasma confinement [14] (col. 3, lines 57-68; col. 4, lines 1-11).

Response to Arguments
Applicant’s Remarks on p. 4-5 filed 6/29/2021 are addressed below.

112 Rejections
On p. 4, Applicant argues that the term ‘ionization of sputtered species’ is self-explanatory. 
The Examiner respectfully disagrees since as Applicant also argues on p. 4, in order “to generate ions, additional plasma management is required”, however this ‘additional plasma management’ (e.g. structure, gas(es), etc.) is not clearly required by claim 1 (nor seemingly pointed to by Applicant) that results in the “ionization of sputtered species” required by claim 1. This previous 2nd paragraph rejection is maintained.

102 Rejections
Applicant’s arguments on p. 4-5 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new reference being applied in the current rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794